UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report: August 20, 2007 (Date of earliest event reported) SATELLITE NEWSPAPERS CORP. (Exact name of registrant as specified in its charter) Nevada 000-26607 88-0390828 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Bank of America Building 980 Post Road East, 2nd FL Westport, Connecticut 06880 (Address of principal executive offices) (Zip Code) (203) 222-9333 (Registrant’s telephone no., including area code) (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 8 - OTHER EVENTS Item 8.01Other Events. On or about August 20, 2007 the Registrant's Board of Directors after conducting its due diligence has decided to reject theMarch 21, 2007 Memorandum Agreement executed with International Creative Property Concepts NV and Andreas Yanakopoulos, an operator and provider of elderly care services in Belgium. The Registrant is seeking other potential business acquisitions at this time. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SATELLITE NEWSPAPERS CORP. (Registrant) Date: August 20, 2007 By: /s/ ROY PICENI JerRoy Piceni Chief Executive Officer
